DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 2016/0272244).
Regarding claim 1, Imai discloses a parking assist system comprising:
	a control device 100a configured to control a powertrain including a transmission (paragraph 23), a brake device 104, and a steering device 102 to autonomously move a vehicle to a target position (S219, p. 86);
	a display device 106 configured to display at least one candidate for the target position; and
	multiple operation members 107, 104, configured to receive an operation performed by an occupant of the vehicle,
	wherein the control device is configured to

	decide (S206) the target position from the at least one candidate of the target position according to a second operation S205 performed by the occupant on one of the multiple operation members 104, and
	execute driving control (S219, S215) for autonomously moving the vehicle to the target position according to a third operation (S208) performed by the occupant on one of the multiple operation members 107,
	wherein the first operation and the third operation are an identical operation (S200, S208, figures 9-10).
Regarding claim 4, Imai discloses wherein the operation member to receive the first operation S200 and the operation member to receive the third operation S208 are a same operation member 107.
Regarding claim 5, Imai discloses wherein the operation member to receive the second operation S205 and the operation member to receive the third operation S208 are different operation members (paragraphs 70, 72, 73).
Regarding claim 6, Imai discloses wherein the first operation S200 and the second operation S205 are operations having different operation directions (figure 1, 5).
Regarding claim 7, Imai discloses wherein the multiple operation members include a push button switch 107 (p. 72), and the first operation and the third operation are a pressing operation of the push button switch 107 (p. 72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Taniguchi (US 2019/0202447).
Regarding claims 2, 3, and 8, Imai discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the control device being configured to stop the driving control according to a fourth operation performed by the occupant on one of the multiple operation members 104 during execution of the driving control (p. 74), but does not disclose the third operation and the fourth operation being an identical operation (claim 2); the operation member to receive the third operation and the operation member to receive the fourth operation being a same operation member (claim 3); the multiple operation members including a touch panel, and the second operation being a touch operation on the touch panel (claim 8). Taniguchi . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Ohtani (US 11,072,367).
Regarding claim 9, Imai discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the multiple operation members including a rotary selector, and the second operation being a rotating operation of the rotary selector. Ohtani teaches the use of multiple operation members including a rotary selector, and an operation being a rotating operation of the rotary selector . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omori and Matsuda disclose parking assist systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 12, 2022